Case 3:21-cv-00484-RNC Document1 Filed 04/07/21 Page 1 of 4

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT

MARY WADLEY
VS. CIVIL NO.
CONTINUUM OF CARE, INC. / APRIL 6, 2021

COMPLAINT

1. This is an action pursuant to the Americans with Disabilities Act of
1990, 42 U.S.C. §§ 12111, ef seg., and Section 504 of the Rehabilitation Act of
1973, 29 U.S.C. §§ 794, et seq. to redress the deprivation by the defendant of
rights secured to the plaintiff by the laws of the United States. The defendant
discriminated against the plaintiff in employment on the grounds of her disability.

2. Jurisdiction of this court is invoked under the provisions of Sections
1331, 1343(3), and 1367(a) of Title 28 of the United States Code.

3. During all times mentioned in this action, the plaintiff was, and still is,
an adult citizen of the United States residing in New Haven, Connecticut.

4. During all times mentioned in this action, the defendant was and is a
Connecticut non-stock corporation which provides health care and social

assistance services. It is and at all relevant times was an employer within the

 
Case 3:21-cv-00484-RNC Document1 Filed 04/07/21 Page 2 of 4

meaning of the aforesaid statutes, at all relevant times employed more than thirty
individuals, and at all relevant times received federal funds for its programs.

5. The plaintiff has complied with all of the procedural prerequisites to suit
under the statutes aforementioned, having filed a timely complaint with the
United States Equal Employment Opportunity Commission and having received
a Notice of Right to Sue which was issued on March 22, 20271.

6. The plaintiff began working for the defendant on April 19, 2017. The
last position she held with the defendant was Health and Wellness Coordinator.
Her job evaluations always were satisfactory or better.

7. At all relevant times, the plaintiff suffered from a disability within the
meaning of the aforesaid statutes, namely, bilateral osteoarthritis of index fingers
and carpal tunnel syndrome. The said disability impairs her ability to perform
such major life activities as manipulations involving her hands and fingers.

8. On or about September 27, 2019, the plaintiff provided the defendant
with medical evidence of her said disability and requested a reasonable
accommodation of the disability, namely, a variable or standing desk at which to
work. The defendant provided the plaintiff with the said accommodation.

9. On or about April 22, 2020, the defendant relocated its offices. From
that time onward, the defendant refused and failed to continue to provide the

plaintiff with the aforesaid reasonable accommodation of her disability.

 
Case 3:21-cv-00484-RNC Document1 Filed 04/07/21 Page 3 of 4

10. Because of the defendant’s refusal and failure to provide the
aforesaid reasonable accommodation, the plaintiff's disability worsened and she
was medically forced to take a medical leave of absence in June 2020.

11. On or about October 27, 2020, the defendant notified the plaintiff that
it would not hold her position for her, and would not provide her with the
accommodation of her disability which she needed, and thereupon terminated
the plaintiff's employment.

12. As aresult, the plaintiff has suffered economic losses and emotional
distress.

13. In the manner described above, the defendant violated rights secured
to the plaintiff by the statutes aforesaid.

WHEREFORE, the plaintiff claims judgment against the defendant as
follows:

A. Compensatory damages in an amount this court shall consider to be
just, reasonable and fair;

B. Punitive damages in an amount this court shall consider to be just,
reasonable and fair;

C. Attorney fees and the costs of this action;

D. A temporary and permanent injunction requiring the defendant

forthwith to provide the plaintiff with back pay, front pay, reinstatement to her

 
Case 3:21-cv-00484-RNC Document1 Filed 04/07/21 Page 4 of 4

former position, and reasonable accommodation of her disability;

E. Such other relief as this court shall consider to be fair and equitable.
THE PLAINTIFF

BY: /s/ (ct00215)
JOHN R. WILLIAMS (ct00215)
51 Elm Street
New Haven, CT 06510
203-562-9931
Fax: 203-776-9494
jrv@johnrwilliams.com

 
